 148DECISIONS OF NATIONAL LABOR RELATIONS BOARDengineering assistants who have been excluded from the unit as tech-meal employeesAlthough in the past certain of the instrumentcraftsmen have performed a limited amount of instrument repairwork, this activity did not require their full time, as in the case ofthe specialists-instrument developmentMoreover, the nature of thework thus performed was neither so highly complex nor did it re-quire the advanced degree of knowledge or creative ability and effortas does the work of the specialists here in questionThe three specialists-instrument development, who formerly per-formed the duties of instrument craftsmen, were hired at the entrancesalary of $7,440 per year, with a range up to $9,990 per year, whereasthe basic wage schedule of instrument craftsmen is from $82 94weekly in the lowest grade to $13644 weekly in the highest gradeThus, they were not only hired at a salary range substantially higherthan that of the instrument craftsmen, but also higher than that ofseveral engineers employed within the instrument development groupIt is clear from the foregoing that the three specialists-instrumentdevelopment in dispute perform highly complex technical duties, andare technical employees who are not included within the unit of whichthe Council is the certified representativeContrary to the con-tention of the Council, we find that the fact that the three specialists-instrument development performed a certain amount of instrumentmodification work when they were classified as instrument craftsmenand included within the certified unit, does not militate against ourfinding hereinAs indicated above, while the three disputed em-ployees were in the lower classification they performed developmentwork only as an incident to their primary duty of repair and mainte-nance workMoreover, such development work performed by themwas not as complex nor required the degree of originality of designand concept as is true of their present positionsAccordingly, wefind it unnecessary in this proceeding to determine whether or notspecialists-instrument development are professional employees withinthe meaning of the Act, as urged by the EmployerWeis Markets,Inc.andRetail Clerks International Association,AFL-CIO,PetitionerWeis MarketsandAmalgamated Meat Cutters and ButcherWorkmen of North America,AFL-CIO,Petitioner.CasesNos 6-RC-2366,6-RC-2372, 6-RC-92367, and 6-RC-2373Novem-ber 16, 1959DECISION AND ORDERUpon petitions duly filed under Section 9 (c) of the National LaborRelations Act, a hearing on these consolidatedcases washeld before125 NLRB No 16 WEIS MARKETS, INC.149Alfred C. Dybeck, hearing officer. The hearing officer's rulings madeat the hearing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with these cases to a three-member panel[Chairman Leedom and Members Bean and Fanning].Upon the entire record in these cases,the Board finds:1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certain em-ployees ofthe Employer.3.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9(c) (1) and Section 2(6) and(7) of the Act,for the followingreasons:The Employer operates a chain of 34 supermarkets,which are lo-cated in 14 counties of Pennsylvania.All these stores are within an85-mile radius of the Employer's main office in Sunbury, Pennsyl-vania.This chain is divided into four wage areas,in order to estab-lishwage rates comparable to those prevailing in the geographicallocations in which the stores are situated.The Petitioner in Cases Nos. 6-RC-2366 and 6-RC-2372 seekssingle store units of grocery and produce employees at the Employer'sLewistown and State College stores, located in the Williamsportwage area.Petitioner in Cases Nos. 6-RC-2367 and 6-RC-2373seeks single store units of meat department employees at these sametwo stores.In the alternative,Petitioners seek separate units ofgrocery and produce employees,and meat department employees, inall of the nine stores comprising the Williamsport wage area, andincluding the Renova store, adjacent thereto, if the Board finds suchinclusion appropriate.The Employer contends that only chainwideunits are appropriate.There is no prior bargaining history.The Employer's main office in Sunbury, Pennsylvania, is the head-quarters for the managerial hierarchy, including the president, thevice president,the general superintendent,the assistant general super-intendent, the personnel director, the advertising director, the headmerchandiser, and the buyers and supervisors for the meat, produce,and grocery departments in all of the 34 stores.The ordering andpricing of the goods for the grocery, produce, and meat departmentsin the entirechain is determined by the board of directors, after con-sideration of the recommendations of the head merchandiser and thebuyers for the respective departments.Advertising policy is cen-trally determined,and the material in connection therewith is fur-nished for the entire chain by the print shop in Sunbury.Leaves ofabsences,transfers,and promotions for all employees are approved535828-60-vol. 125-11 150DECISIONS OF NATIONAL LABOR RELATIONS BOARDby the personnel director.The Employer also operates, at Sunbury,a warehouse, a carpenter shop, and a garage which services the entirechain.The payroll originates in Sunbury, and all personnel recordsare kept there.Petitioners, in support of their single-store unit requests, contendthat the store managers have local autonomy, and that the employeestherein have a mutuality of interests.The record shows, however,that the authority over the grocery, produce, and meat departmentemployees resides not in the store managers, but in the 10 grocery,produce, and meat department supervisors who, from the main officein Sunbury, circulate among the stores in the areas assigned to them.The record further showsthat,in the majority of instances, thesesupervisors, rather than the store managers, recommend merit in-creases for the grocery, produce, and meat department employees.For all disbursements over $5, the store managers must request per-mission from the main office.The store manager's general super-vision of his store appears to be limited to coordinating the depart-ments, and to hiring with permission from the main office. In allother matters, such as pricing, labor relations, and advertising, hemerely carries out policies which have been centrally determined.As examples of mutuality of interest among the employees in theLewistown and State College stores, Petitioners allude to the factthat these stores have self-service meat departments, and that theemployees at State College have social functions apart from the otherstores.However, the record shows that there is an annual picnic forthe male employees of all 34 stores, and that 26 other stores in thechain also have self-service meat departments.The two stores do notconstitute a separate geographical district.Although the wages andworking hours vary, there is a uniformity of operations among allthe stores, and the training program and fringe benefits are the samefor all employees. It is clear, from the foregoing, that there is alack of any special interests among the employees in the Lewistownand State College stores which set them apart from the employees inthe entire chain.We find, accordingly, that the single-store unitssought by the Petitioners are inappropriate.'With respect to the alernative requests for units of all stores in theWilliamsport wage area, the record establishes, as noted above, thatthe Employer maintains certain wage areas for the purpose of estab-lishingwage rates comparable to those prevailing in the variousareas.Administratively, however, the Employer operates throughvarious supervisors, each of whom supervises the grocery, produce,or meat departments in a specific group of stores; although the storegroupings remain constant, the supervisors assigned thereto do not.1 Paxton'sWholesale Grocery Company,123 NLRB 316;GreatAtlantic and PacifioTea Company,99 NLRB 1500. MIKE TRAMA(F/ V SANDY BOY)151There is, however, no correlation between the store groupings estab-lishedAfor purposes of supervision and the wage areas, as each storegrouping contains stores from more than one wage area, and eachwage area contains stores from more than one group. It is clear,therefore, and we find, that the alternative units sought by the Peti-tioners do not conform to any administrative subdivision of the Em-ployer's operations; nor would the addition of the Renova store resultin such conformity. These stores do not, moreover, constitute any well-defined geographic area, as the stores at Williamsport and MountUnion, at the opposite ends of the wage area, are about 75 miles apart,whereas stores at Montgomery and Milton, outside the wage area, areonly about 10 and 15 miles, respectively, from stores within that area.We find, accordingly, that the alternative units sought are also in-appropriate? In these circumstances, and as the Petitioners do notseek elections in any other units which might be appropriate, weshall dismiss the petition.'[The Board dismissed the petitions.]2Father ctSon Shoe Stores, Inc.,117 NLRB 14 79 ;Kroger Company (St.Louis BranchOffice). 88 NLRB 194;C.PappasCompany,Inc.,80 NLRB 1272.3 As it is unnecessary to our decision, we have not considered whether only chainwideunitsare appropriate, as the Employer contends, or whether smaller units not soughtherein might also be appropriate.Mike Trama(F/V Sandy Boy)andFishermen'sUnion, Local33, ILWU.Case No. 21-CA-29041.November 17, 1959DECISION AND ORDEROn May 28, 1959, 'Trial Examiner Wallace E. Royster issued hisIntermediate Report in this case, finding that the Respondent hadengaged in and was engaging in unfair labor practices in violation ofSection 8(a.) (1) and (3) of the Act, and recommending that theRespondent cease and desist therefrom and take certain affirmativeaction, as set forth in the copy of the Intermediate Report attachedhereto.Thereafter, the Respondent filed exceptions to the Intermedi-ate Report and a supporting brief.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Leedom and Members Bean and Jenkins].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record in thiscase, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner as modified herein.125 NLRB No. 23.